FILED
                                                        DECEMBER 14, 2021
                                                     In the Office of the Clerk of Court
                                                    WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

JOLYNN REUGH-KOVALSKY,                        )         No. 37664-8-III
individually and as the former personal       )
representative of the Estate of Wendell       )
Reugh,                                        )
                                              )
                     Appellant,               )
                                              )
              v.                              )         UNPUBLISHED OPINION
                                              )
THOMAS CULBERTSON and                         )
LUKINS & ANNIS, P.S.,                         )
                                              )
                     Respondents.             )

       LAWRENCE-BERREY, J. — Wendell Reugh was a wealthy businessman. The

administration of his estate has generated multiple lawsuits.

       In this appeal, JoLynn Reugh-Kovalsky, Mr. Reugh’s daughter, challenges the trial

court’s second summary judgment ruling. That ruling resulted in the dismissal of her

remaining legal malpractice claims against the lawyer and the firm that represented her

father and later his estate. We affirm.
No. 37664-8-III
Reugh-Kovalsky v. Culbertson


                                          FACTS

       K. Wendell Reugh is survived by his three adult children: James R. Reugh, Mark

W. Reugh, and appellant JoLynn Reugh-Kovalsky. His estate proceedings have persisted

for many years. The instant case concerns the trial court’s summary dismissal of Ms.

Reugh-Kovalsky’s malpractice claims against her father’s former attorney, Thomas

Culbertson, and the law firm he works for, Lukins & Annis, P.S.1 The background

information and procedural history most relevant to this appeal follow.

       General overview of estate

       Mr. Reugh’s wealth consisted of personal assets valued at $32 million,

miscellaneous trusts valued around $10 million, and a limited liability company valued at

almost $58 million. The bulk of his probate and nonprobate estate went either to his

children or to a testamentary trust. According to his estate plan, the testamentary trust

would receive around $28 million and each of his three children would receive about $1.9

million upfront and just over $12.5 million seven years later (when the children were

permitted to terminate the LLC). This appeal involves the testamentary trust.




       1
         We refer to respondents collectively as Mr. Culbertson. At times, the context
plainly means Mr. Culbertson only.

                                              2
No. 37664-8-III
Reugh-Kovalsky v. Culbertson


       Will and testamentary trust

       In January 2011, Mr. Reugh executed his Last Will and Testament (Will). Article

III of the Will contained a pour-over clause:

              I give my residuary estate to the Trustee of the K. WENDELL
       REUGH REVOCABLE LIVING TRUST dated January 4, 2011, wherein I
       am the Settlor and the Trustee, to be held, administered, and distributed in
       accordance with the provisions of said Trust Agreement as if it had
       constituted a part thereof on the date of my death.

Clerk’s Papers (CP) at 386 (emphasis added). The Will appointed Dominic Zamora and

James Simmons as co-personal representatives (PRs), but if either of them were unable or

unwilling to serve, they were to nominate three individuals and his three children, by

majority vote, would designate one of the said nominees to serve as co-PR.

       Contemporaneous with the Will, Mr. Reugh executed his revocable living trust

(Trust). The Trust appointed Mr. Zamora and Mr. Simmons to succeed Mr. Reugh as

trustee and contained the same process as the Will for nominating and designating a

replacement co-trustee.

       Article II of the Trust read in part: “The Settlor hereby transfers to the Trustee the

sum of One Hundred Dollars ($100.00).” CP at 391. The trust did not receive $100.00,

or any funds, before Mr. Reugh’s death. Article VI of the Trust provided for several

distributions to be made upon Mr. Reugh’s death, including distributions to his children.


                                                3
No. 37664-8-III
Reugh-Kovalsky v. Culbertson


       The Trust directed that the remainder of the trust estate pass to a charitable

foundation or a charitable donor-advised fund to be created by Mr. Reugh. If no such

foundation had been established by the time of Mr. Reugh’s death, “said remainder shall

be distributed to the Inland Northwest Community Foundation[2] [INWCF], to be held as

an endowed donor-advised fund known as the Wendell and MaryAnn Reugh Family

Fund.” CP at 396. The advisors of that fund were to be Mr. Reugh’s three children.

       Mr. Reugh’s death and subsequent events

       On March 22, 2015, Mr. Reugh died. He had not yet established a charitable

foundation. According to Mr. Culbertson, Mr. Zamora called him two days before Mr.

Reugh’s death—while Mr. Reugh was doing poorly in the hospital—advising that Mr.

Reugh “was contemplating or desiring a private foundation” rather than a donor-advised

fund. CP at 517. Mr. Culbertson offered to come to the hospital, but Mr. Zamora said

Mr. Reugh was not “‘in any condition to do that now.’” CP at 517.

       Both Mr. Zamora and Mr. Simmons declined to serve as PR. Mr. Reugh’s three

children selected Ms. Reugh-Kovalsky and Steven Gill (Mr. Reugh’s longtime business

partner) to serve as co-PR’s.



       2
         The Inland Northwest Community Foundation is now known as “Innovia.” For
consistency with the record as a whole, we refer to the foundation as INWCF.

                                              4
No. 37664-8-III
Reugh-Kovalsky v. Culbertson


       On March 30, 2015, Mr. Culbertson wrote a letter to Ms. Reugh-Kovalsky

confirming her and Mr. Gill’s appointment as co-PRs of the estate and co-trustees of the

Trust. The letter read:

       You and Steve [Gill] have retained our firm in your capacity as fiduciaries
       for the estate and Trust and as such fiduciaries you are our clients (in your
       fiduciary capacity) in these proceedings. We, therefore, do not represent
       any beneficiaries. . . .

       However, if the beneficiaries feel they need legal advice or otherwise need
       legal representation unique to their personal situations, they may wish to
       retain independent counsel to represent their interests.

CP at 1375-76 (emphasis added).

       On April 15, 2015, Mr. Culbertson wrote another letter to Ms. Reugh-Kovalsky

and Mr. Gill, which read in part:

       As co-personal representatives of the estate and co-trustees of the Living
       Trust, your primary responsibilities are to take control of and protect estate
       assets, pay creditors who properly file their claims, prepare an inventory of
       estate assets, file the appropriate income tax returns and pay income tax, file
       estate tax returns and pay estate tax, and distribute the assets according to
       the trust’s terms.

CP at 377 (emphasis added).

       Ms. Reugh-Kovalsky expressed concern that the Trust did not reflect her father’s

intentions because it gave his residuary estate to INWCF rather than a private foundation.




                                             5
No. 37664-8-III
Reugh-Kovalsky v. Culbertson


She did not assert any personal interest in the $28 million trust. In mid-2015, Ms. Reugh-

Kovalsky and Mr. Gill made distributions to most of the named beneficiaries.

      In June 2015, Ms. Reugh-Kovalsky and Mr. Gill retained additional counsel—

Joseph Delay—to advise them on the charitable aspects of the Trust. A meeting was set

up in December 2015 between Mr. Delay, Ms. Reugh-Kovalsky, Mr. Gill, and Ms.

Reugh-Kovalsky’s siblings to discuss the Trust administration.

      On January 8, 2015, Mr. Culbertson wrote a follow-up letter to Ms. Reugh-

Kovalsky and Mr. Gill that provided, in part:

      I want to be sure that you are clear on your duties and responsibilities as
      fiduciaries and on the role Joe Delay and I serve as your attorneys.

      In his final days, [Mr. Reugh] apparently made several statements
      concerning his wishes which were at variance with the terms of his living
      trust and other testamentary documents. Unfortunately, the law does not
      attach any enforceable significance to such oral statements. Concerning the
      Inland Northwest Community Foundation, there are four specific issues
      which have come to light. . . . Third, [Mr. Reugh]’s wish that he had set up
      a private foundation to be the residuary beneficiary rather than the
      Community Foundation. . . .

      You have retained Joe Delay to represent you (again, in your fiduciary
      capacities) to deal with the Community Foundation with regard to matters
      which concern it. Since the living trust provides that the Community
      Foundation is the recipient of the residuary, every dollar that does not pass
      to family and other specific devisees passes to the Community Foundation,
      so each of the foregoing issues has a direct impact on the Community
      Foundation. . . .


                                             6
No. 37664-8-III
Reugh-Kovalsky v. Culbertson


       [Ms. Reugh-Kovalsky], you have an obvious conflict of interest since on the
       one hand you are one of the specific beneficiaries and on the other hand
       you are a fiduciary as co-personal representative of [Mr. Reugh]’s estate
       and co-successor trustee of his living trust. Conflicts of interest are
       common and permissible in the context of trusts and estates; it is not the
       conflict itself which gets people into trouble, but what they do in light of the
       conflict.

       As fiduciaries, there are a number of duties and responsibilities which you
       owe to all the beneficiaries, but there are two duties which are paramount.
       First, you have a duty of impartiality to the beneficiaries; that is, you
       cannot favor the interests of any beneficiary or group of beneficiaries over
       the interests of another beneficiary. Second, you have a duty of full
       disclosure; that is, a duty to keep all the beneficiaries sufficiently informed
       that they are in a position to protect their best interests. In short, you
       cannot (consistent with your fiduciary duties) treat [INWCF] as an
       adversary, as you might if you had a dispute with another party as to which
       you owe no fiduciary duties.

CP at 98-99 (some alterations in original).

       On March 2, 2016, Ms. Reugh-Kovalsky and Mr. Gill terminated Mr. Culbertson

as their counsel. Among other concerns, Ms. Reugh-Kovalsky believed Mr. Culbertson

had a conflict of interest because he was listed as one of 33 attorney advisors on

INWCF’s website. Ms. Reugh-Kovalsky and Mr. Gill eventually hired Amber Myrick to

represent them as co-PRs and co-trustees.

       On April 27, 2016, Ms. Reugh-Kovalsky sent an e-mail to Ms. Myrick expressing

her confidence that Ms. Myrick could help her fund a family foundation in lieu of the gift




                                              7
No. 37664-8-III
Reugh-Kovalsky v. Culbertson


to INWCF. Shortly thereafter, Ms. Reugh-Kovalsky’s siblings also hired attorneys. On

July 7, 2016, her siblings’ attorneys wrote to the INWCF threatening litigation.

       Ms. Reugh-Kovalsky and her siblings then hired current attorney Mary Schultz.

On January 27, 2017, Ms. Schultz sent a letter to INWCF’s counsel explaining that Mr.

Reugh’s Trust was invalid and that Mr. Reugh never intended his residuary estate to pass

to INWCF. Ms. Schultz advised INWCF that the beneficiaries intended to claim their

father’s assets and would proceed accordingly.

       Procedural history: three lawsuits

              Trust invalidity lawsuit

       On February 27, 2017, Ms. Reugh-Kovalsky and her siblings petitioned the

Spokane County Superior Court to declare their father’s Trust invalid. They alleged Mr.

Reugh failed to create a valid trust in January 2011, pointing to the fact that the Trust had

never been funded during his lifetime. After several years of litigation, Judge Anthony

Hazel dismissed the trust invalidity action as time barred. Ms. Reugh-Kovalsky and her

siblings appealed, and filed contemporaneous with this opinion, we affirmed the trial

court’s dismissal order. See In re Estate of Reugh, No. 37255-3-III (Wash. Ct. App.

Dec. 14, 2021) (unpublished), https://www.courts.wa.gov/opinions/pdf/372553_unp.pdf

(Reugh II).


                                              8
No. 37664-8-III
Reugh-Kovalsky v. Culbertson


              Removal lawsuit

       While the trust invalidity action was pending, INWCF filed a motion to remove

Ms. Reugh-Kovalsky and Mr. Gill as co-PRs and co-trustees. The trial court granted the

motion and appointed Northwest Trustee & Management Services, LLC to the fiduciary

positions. In granting the motion, the trial court noted that Ms. Reugh-Kovalsky’s “claim

to funds that would otherwise be distributed to INWCF . . . created an irreconcilable

conflict of interest.” In re Estate of Reugh, 10 Wn. App. 2d 20, 41, 447 P.3d 544 (2019)

(Reugh I). We affirmed the trial court’s removal of Ms. Reugh-Kovalsky and Mr. Gill as

co-PRs/trustees. Id. at 62-68. Our Supreme Court denied review. 194 Wn.2d 1018, 455

P.3d 128 (2020).

              Current malpractice lawsuit

       On March 21, 2018, Ms. Reugh-Kovalsky filed a legal negligence action against

Mr. Culbertson. As a former PR, she sought damages caused by Mr. Culbertson’s alleged

malpractice in the preparation of her father’s estate. In her personal capacity, she sought

damages based on Mr. Culbertson’s allegedly negligent representation of her as PR for

the advice that caused her removal and for not timely informing her that the unfunded

trust was invalid.




                                             9
No. 37664-8-III
Reugh-Kovalsky v. Culbertson


                     First partial summary judgment

       On January 31, 2019, Mr. Culbertson moved for partial summary judgment to

dismiss claims asserted by Ms. Reugh-Kovalsky in her capacity as former PR. Ms.

Reugh-Kovalsky requested that the motion be stayed because Judge Hazel’s removal

order was on appeal and reversal of that order would permit her to pursue this action.

       On March 22, 2019, the trial court heard arguments. The court granted Ms.

Reugh-Kovalsky’s request for a stay, pending the outcome of Reugh I, 10 Wn. App. 2d

20. Reugh I was filed on August 20, 2019.

       On September 18, 2019, the trial court lifted the stay and granted Mr. Culbertson’s

motion for partial summary judgment. The court’s order read, in part:

              5.      [Mr. Culbertson] offer[s] three arguments which [he] allege[s]
       warrant dismissal of claims on behalf of the deceased and his estate
       (collectively “the Estate”): (1) Ms. Reugh-Kovalsky lacks standing to assert
       claims on behalf of the Estate; (2) any claim to recover damages are beyond
       the scope of the survival statute . . . and (3) Wendell Reugh did not suffer
       any compensable loss.
              6.      [Mr. Culbertson’s] first argument is dispositive of this
       motion.
              ....
              8.      Ms. Reugh-Kovalsky lacks standing to bring a claim on
       behalf of her father or the estate, as she is not the personal representative of
       the estate. All claims brought by Ms. Reugh-Kovalsky seeking to claim on
       behalf of her father, Wendell Reugh, or seeking damages allegedly suffered
       by him, or seeking to recover damages or other relief on behalf of her
       father’s estate are hereby dismissed with prejudice. Ms. Reugh-Kovalsky’s
       claims alleged against [Mr. Culbertson] to recover alleged personal

                                             10
No. 37664-8-III
Reugh-Kovalsky v. Culbertson


       damages to her arising from [his] representation of her as a personal
       representative or trustee are unaffected by this decision.
              9.      The Court does not rule on the other two bases for dismissal
       offered in the motion because those bases are now moot.

CP at 284 (emphasis added).

                     Second summary judgment

       On January 2, 2020, Mr. Culbertson moved for summary judgment on the

remaining malpractice claims. Mr. Culbertson argued that he advised Ms. Reugh-

Kovalsky solely in her capacity as a PR, and PRs are fiduciaries who have the duties to

defend and follow the terms of the testamentary instruments they administer. Because

this was the advice he gave Ms. Reugh-Kovalsky, Mr. Culbertson argued he was entitled

to an order terminating the case.

       Ms. Reugh-Kovalsky opposed the motion. In support, she filed expert declarations

supporting her position that Mr. Culbertson violated the standard of care and breached his

fiduciary duty throughout the course of representation.

       On January 2, 2020, Ms. Reugh-Kovalsky advised Mr. Culbertson via e-mail that

she would move to amend her complaint. On January 27, Ms. Reugh-Kovalsky filed that

motion. She argued her request must be considered at summary judgment because it

related back to the original complaint and arose in part from Mr. Culbertson’s pending

summary judgment motion.

                                            11
No. 37664-8-III
Reugh-Kovalsky v. Culbertson


       On January 31, 2020, the trial court heard argument on Mr. Culbertson’s second

summary judgment motion. Mr. Culbertson reiterated that the only claims remaining

were those brought by Ms. Reugh-Kovalsky “as a former PR, alleging negligence to her

in her fiduciary capacity as PR. It is not a suit by a beneficiary.” Report of Proceedings

(RP) (Jan. 31, 2020) at 6.

       Ms. Reugh-Kovalsky reiterated her position that her amended complaint—which

she acknowledged was not before the court that day—related back to the original

complaint; thus, summary dismissal was not appropriate.

       Mr. Culbertson explained that many of the facts and issues raised by Ms. Reugh-

Kovalsky did not pertain to Mr. Culbertson’s representation of her as PR and were

therefore not relevant. He framed the case as follows:

       [W]e’re looking for guardrails for this case. . . . And there’s two paramount
       legal issues that need resolution so that we can have guardrails in this case.
       And we can take up all of these other issues if the Complaint gets amended
       and if it relates back . . . but let’s get some guardrails that say the duties of a
       PR and the advice Ms. [Reugh-]Kovalsky got about the duties of a PR were
       by the book, and there was no error there as a matter of law.
               And the [other] issue of whether the trust was invalid because of a
       lack of funding is also a dead end because, by law, funding was
       accomplished here. If they want to raise other ancillary attacks about the
       trust as beneficiaries in some other case, then that’s for another case or for
       an amended case but not for this case.

RP (Jan. 31, 2020) at 37-38 (emphasis added).


                                               12
No. 37664-8-III
Reugh-Kovalsky v. Culbertson


      The court took the matter under advisement. On April 16, 2020, the court issued a

letter ruling advising the parties that it would dismiss Ms. Reugh-Kovalsky’s remaining

claims.

      On May 6, 2020, the trial court entered an order granting Mr. Culbertson’s motion

for partial summary judgment. The order read, in part:

              [Mr. Culbertson] argued that Ms. [Reugh-]Kovalsky’s allegations of
      negligent legal advice fail as a matter of law because Mr. Culbertson
      correctly advised her as to the law. [Ms. Reugh-Kovalsky] submitted a
      declaration from an attorney who disagrees. However, this disagreement as
      to an interpretation of law . . . does not create a material issue of fact.
      Courts determine what the law is. This Court agrees that [Mr. Culbertson
      is] entitled to judgment as a matter of law on [Ms. Reugh-Kovalsky]’s
      claims that Mr. Culbertson provided incorrect legal advice.

CP at 1213-14.

      Regarding the alleged conflicts of interest, the court ruled:

      It is important to note the scope of [Mr. Culbertson’s] representation of Ms.
      [Reugh-]Kovalsky, which are the only remaining claims. Ms. [Reugh-]
      Kovalsky’s individual claims as a beneficiary have been addressed in other
      related litigation.
              The undisputed evidence is that [Mr. Culbertson] represented her
      solely in her capacity as personal representative and trustee and not in her
      individual capacity or as a beneficiary. Mr. Culbertson clearly advised her
      as such and referred her to separate counsel. Any alleged malpractice is
      limited to that scope of representation. As noted above, this Court agrees
      that the advice relating to that representation was correct. Given the limited
      scope of the representation and correct legal advice, no damages are
      attributable to [Mr. Culbertson’s] representation of Ms. [Reugh-]Kovalsky
      in her capacity as personal representative or trustee.

                                            13
No. 37664-8-III
Reugh-Kovalsky v. Culbertson


CP at 1214. In a handwritten notation following this paragraph, the court noted:

              A prior partial summary judgment entered 9.18.19 disposed of all
       other claims, leaving only claims against [Mr. Culbertson] to recover
       alleged personal damages to [Ms. Reugh-]Kovalsky “arising from [his]
       representation of her as a P.R. or trustee” . . . , which is what this present
       motion [and] order addresses. As noted above, [Ms. Reugh-]Kovalsky’s
       claims as an individual beneficiary were not brought in this case, but in a
       separate case, which did not name Lukins or Culbertson as defendants.

CP at 1214. The court did not address the validity of the Trust nor did it rule on

Ms. Reugh-Kovalsky’s motion to amend, but succinctly stated: “All claims are

dismissed.” CP at 1214.

              Motion to reconsider

       On May 15, 2020, Ms. Reugh-Kovalsky filed a motion to reconsider/reopen the

court order entered May 6 on grounds of error or law, CR 59(8); entry of a decision

contrary to law, CR 59(7); and substantial justice has not been done, CR 59(9).

       Ms. Reugh-Kovalsky presented five arguments. First, the summary judgment

order went beyond the relief requested: Mr. Culbertson sought a limited ruling about

whether the representation was correct as a matter of law, not an outright dismissal of her

amended complaint. Second, the trial court misunderstood the nature of her malpractice

claims, which arose from Mr. Culbertson’s conflicts of interest and improper solicitation

of her after her father’s death. Third, Mr. Culbertson did not refer Ms. Reugh-Kovalsky


                                              14
No. 37664-8-III
Reugh-Kovalsky v. Culbertson


to separate counsel to represent her in her capacity as a beneficiary; Attorney Delay was

hired to assist her as co-trustee. Fourth, the court erred in ignoring the fact that Mr.

Culbertson failed to tell Ms. Reugh-Kovalsky of the statute of limitation for will

reformation, even knowing it was her duty as PR to inform the beneficiaries “so that they

could protect their own rights.” CP at 1222 (emphasis omitted). Finally, Mr. Culbertson

should be estopped from asserting contradictory positions within the court. In support of

this claim, she points out that years ago, Mr. Culbertson represented Mr. Reugh in

reforming his wife’s will to comport with her intent.

       With her motion, Ms. Reugh-Kovalsky included a declaration from counsel with

numerous lengthy exhibits. On May 22, she filed a motion to supplement briefing with

additional authority.

       Mr. Culbertson opposed reconsideration, arguing that Ms. Reugh-Kovalsky’s

motion improperly discussed claims raised in her proposed amended complaint that were

never accepted. He noted those claims were new because they were asserted on Ms.

Reugh-Kovalsky’s behalf as beneficiary of Mr. Reugh’s estate and should not be a basis

to reconsider the existing claims. He further argued the motion to amend was untimely,

contrary to the evidence, and disruptive.




                                              15
No. 37664-8-III
Reugh-Kovalsky v. Culbertson


       The trial court considered the matter without additional oral argument pursuant to

CR 59(e)(3). On June 29, 2020, the court denied reconsideration, finding there was

insufficient cause shown to alter its decision.

       On July 21, 2020, Ms. Reugh-Kovalsky appealed. Designated in her appeal are the

May 6, 2020 order granting partial summary judgment and the June 29, 2020 order

denying reconsideration.3

                                            ANALYSIS

       Ms. Reugh-Kovalsky contends the trial court erred in granting Mr. Culbertson’s

second summary judgment motion. We discuss the relevant standard of review before

addressing her arguments in turn.

       We review summary judgment rulings de novo and perform the same inquiry as

the trial court. Lybbert v. Grant County, 141 Wn.2d 29, 34, 1 P.3d 1124 (2000).

Summary judgment is proper when, after viewing the pleadings, affidavits, and

depositions in the light most favorable to the nonmoving party, there is no genuine issue

of material fact and the moving party is entitled to judgment as a matter of law.



       3
          Ms. Reugh-Kovalsky notes that the order on reconsideration includes the letter
ruling from April 2020 and the first summary judgment order from September 2019. She
clarifies in her briefing that she does not appeal the first summary judgment order.
Appellant’s Reply Br. at 9.

                                             16
No. 37664-8-III
Reugh-Kovalsky v. Culbertson


CR 56(c). “‘A material fact is one upon which the outcome of the litigation depends in

whole or in part.’” Webb v. Wash. State Univ., 15 Wn. App. 2d 505, 515, 475 P.3d 1051

(2020) (quoting Atherton Condo. Apt.-Owners Ass’n Bd. of Dirs. v. Blume Dev. Co., 115

Wn.2d 506, 516, 799 P.2d 250 (1990)). Summary judgment is appropriate only if

reasonable persons could reach but one conclusion from all of the evidence and

inferences drawn therefrom. SentinelC3, Inc. v. Hunt, 181 Wn.2d 127, 140, 331 P.3d 40

(2014).

       Scope of relief

       Ms. Reugh-Kovalsky first contends the trial court’s ruling went beyond the relief

requested in Mr. Culbertson’s motion for summary judgment. Specifically, she argues

that Mr. Culbertson moved to dismiss the claims arising from allegedly improper advice

he gave her as PR, but the trial court erroneously dismissed the claims in her amended

complaint. We disagree.

       Mr. Culbertson’s second summary judgment motion sought to terminate the case.

The trial court did just that. During the summary judgment hearing, Mr. Culbertson

correctly explained that the remaining issue was whether he provided correct legal advice

to Ms. Reugh-Kovalsky in her capacity as a PR. Although Mr. Culbertson implied that

additional claims existed when it asked for “guardrails” on the litigation, he explained


                                            17
No. 37664-8-III
Reugh-Kovalsky v. Culbertson


that guardrails were needed if the trial court granted Ms. Reugh-Kovalsky’s motion to

amend. The trial court never granted the motion to amend. We conclude that Mr.

Culbertson’s second summary judgment motion sought to dismiss Ms. Reugh-Kovalsky’s

remaining claims and the trial court’s ruling did not exceed that request.

       Validity of trust

       Ms. Reugh-Kovalsky’s remaining claim was that Mr. Culbertson failed to timely

advise her that the trust was invalid for lack of funding. If the trust was declared invalid,

Mr. Reugh would have died partly intestate and the sizable bequest to INWCF would be

distributed to his children.

       The creation of trusts is governed by statute.

               A trust may be created by:
               (1) Transfer of property to another person as trustee during the
       trustor’s lifetime or by will or other disposition taking effect upon the
       trustor’s death;
               (2) Declaration by the owner of property that the owner holds
       identifiable property as trustee; or
               (3) Exercise of a power of appointment in favor of a trustee.

RCW 11.98.008 (emphasis added).

       This court has interpreted the statute to mean that no separate documentation

transferring property is necessary where a trust is created by the trustor’s declaration.

See In re Estate of Wimberley, 186 Wn. App. 475, 504, 394 P.3d 11 (2015) (“When the


                                             18
No. 37664-8-III
Reugh-Kovalsky v. Culbertson


trustor is also the trustee, no formal transfer of assets from the trustor to the Trust is

needed.”); see also In re Bowden, 315 B.R. 903, 909 (Bankr. W.D. Wash. 2004) (“Unlike

other trusts, creation of a trust by declaration does not require a transfer of legal title of

the property to the trustee.”).

       Here, the Trust specifically provides: “The Settlor hereby transfers to the Trustee

the sum of One Hundred Dollars ($100.00).” CP at 391. The Trust also states that Mr.

Reugh is the Trustee. This declaration meets the statutory requirements as interpreted by

Washington courts. Accordingly, Ms. Reugh-Kovalsky’s argument that the Trust is

invalid because it was not funded during Mr. Reugh’s lifetime fails as a matter of law.

       Moreover, there is an alternative method of funding a trust absent the inter vivos

declaration explained above. A testator may gift funds by a pour-over provision in a will

to any trustor if: “(1) the trust is identified in the testator’s will and (2) its terms are

evidenced . . . in a written instrument other than a will, executed by the trustor prior to or

concurrently with the execution of the testator’s will . . . .” RCW 11.12.250.

       Under the statute:

       The existence, size, or character of the corpus of the trust is immaterial to
       the validity of the gift. Such gift shall not be invalid because the trust is
       amendable or revocable . . . . Unless the will provides otherwise, the
       property so given shall not be deemed to be held under a testamentary trust
       of the testator but shall become a part of the trust to which it is given to be


                                                19
No. 37664-8-III
Reugh-Kovalsky v. Culbertson


       administered and disposed of in accordance with the terms of the instrument
       establishing the trust . . . .

Id.

       Here, all of the statutory requirements are met for a valid pour-over provision to

fund the Trust. First, article III of Mr. Reugh’s Will specifically references the Trust.

Second, the Trust’s terms are evidenced in a separate written instrument executed

concurrently by Mr. Reugh, the trustor, in January 2011. The statute thus applies and

validates Mr. Reugh’s gift of his residuary estate to his Trust regardless of whether the

Trust contained the existing $100.00 corpus via inter vivos transfer discussed above.

       In sum, Ms. Reugh-Kovalsky’s challenges to the validity of the Trust are contrary

to statute and case law. The Trust was validly created in January 2011 through Mr.

Reugh’s declaration transferring $100.00. Even if that were not a valid transfer, Mr.

Reugh’s Will funded the Trust by identifying the Trust, the terms of which are evidenced

in a separate and concurrently executed document. Any arguments based on the Trust’s

alleged invalidity are accordingly devoid of merit.

       Undeveloped assertions and claims outside of duties owed to a client

       Malpractice suits, like negligence actions, present mixed questions of law and fact.

Halvorsen v. Ferguson, 46 Wn. App. 708, 713, 735 P.2d 675 (1986). The question of

whether an attorney errs regarding a legal matter is, of course, a question of law. Id.

                                             20
No. 37664-8-III
Reugh-Kovalsky v. Culbertson


Because this question is reserved for the court, “‘the opinions of expert witnesses on the

issue are irrelevant.’” Id. (quoting RONALD E. MALLEN & VICTOR B. LEVIT, Legal

Malpractice § 659, at 821 (2d ed. 1981)).

       To prevail in a legal malpractice action, a plaintiff must prove: (1) an attorney-

client relationship exists that imposes on the attorney a duty of care to the client,

(2) an act or omission by the attorney in breach of the duty, (3) damage to the client, and

(4) proximate causation between the breach and the damage. Schmidt v. Coogan, 181

Wn.2d 661, 665, 335 P.3d 424 (2014). Experts may be used to determine whether the

attorney breached his or her duty. Walker v. Bangs, 92 Wn.2d 854, 857-58, 601 P.2d

1279 (1979). Proximate causation includes both cause in fact and legal causation, the

latter being determined as a matter of law by a judge. Ang v. Martin, 154 Wn.2d 477,

482, 114 P.3d 637 (2005). Legal causation presents the question of whether liability

should attach to the lawyer and may be decided as a matter of law only when reasonable

minds could reach but one conclusion. VersusLaw, Inc. v. Stoel Rives, LLP, 127 Wn.

App. 309, 328, 111 P.3d 866 (2005).

       Ms. Reugh-Kovalsky argues Mr. Culbertson failed to rebut the “uncontroverted”

evidence that Mr. Culbertson committed malpractice. She offered three expert

declarations and points to Mr. Culbertson’s failure to refute those experts. She


                                              21
No. 37664-8-III
Reugh-Kovalsky v. Culbertson


misunderstands the malpractice standards under which her claim operates. As discussed

above, whether advice is correct as a matter of law is for a court—not a legal expert—to

decide. The trial court stated as much. To the extent that Ms. Reugh-Kovalsky’s

malpractice claims depend on Mr. Culbertson’s allegedly incorrect instruction to treat the

Trust as valid, they fail as a matter of law.

       Ms. Reugh-Kovalsky also argues that Mr. Culbertson never should have given her

PR advice in the first place due to his conflict of interest of also being one of 33 attorney

advisors listed on INWCF’s website. Whether circumstances create a conflict of interest

under the ethical rules is a question of law. Spencer v. Badgley Mullins Turner, LLC,

6 Wn. App. 2d 762, 800-01, 432 P.3d 821 (2018). We fail to see any conflict of interest

in representing a PR (charged with distributing money to a beneficiary) and being one of

numerous attorney-advisors for the beneficiary on unrelated matters. A conflict of

interest would have arisen if Mr. Culbertson had represented Ms. Reugh-Kovalsky as a

beneficiary while also representing INWCF as a beneficiary. But that is not the case here.

Mr. Culbertson did not represent Ms. Reugh-Kovalsky as a beneficiary, and INWCF has

its own counsel in this matter.

       Ms. Reugh-Kovalsky next argues Mr. Culbertson knew the Trust did not reflect

Mr. Reugh’s true intentions, yet failed to remedy the mistake in time, which was a breach


                                                22
No. 37664-8-III
Reugh-Kovalsky v. Culbertson


of his duty. The record does not support her argument. The record shows that Mr.

Reugh, from time to time after the Trust was executed, discussed with Mr. Culbertson

changes to how the residuary might be administered. But the discussions never

materialized into a decision to make a change until he was very ill in the hospital. Even

then, Mr. Culbertson offered to visit Mr. Reugh in the hospital but was told that Mr.

Reugh was too ill.

       Ms. Reugh-Kovalsky’s argument relies on speculation, not facts. For example, she

points to an earlier version of Mr. Reugh’s Will, executed in 2009, which did not leave

his residuary estate to charity and created two trusts for the benefit of his heirs alone.

She also points to an e-mail Mr. Culbertson sent to Mr. Zamora in September 2010,

where Mr. Culbertson wrote:

       [Mr. Reugh] is not, however, committed to a large gift to charity, and at one
       point he asked when the foundation can end and be distributed to his family.
       He is clearly uncomfortable with giving his family too much money, but on
       the other hand he has discomfort with giving his estate to anyone other than
       family.

Appellant’s Opening Br., App. A (unredacted version of CP at 493).

       The question of whether Mr. Culbertson knew that the 2011 Trust did not reflect

Mr. Reugh’s true intentions is factual in nature. “We consider all facts and reasonable

inferences in the light most favorable to the nonmoving party, but the nonmoving party


                                              23
No. 37664-8-III
Reugh-Kovalsky v. Culbertson


may not rely on speculation.” Specialty Asphalt & Constr. LLC v. Lincoln County, 191

Wn.2d 182, 191, 421 P.3d 925 (2018). Similarly, “[q]uestions of fact may be determined

on summary judgment as a matter of law where reasonable minds could reach but one

conclusion.” Swinehart v. City of Spokane, 145 Wn. App. 836, 844, 187 P.3d 345 (2008).

       Ms. Reugh-Kovalsky has not supported her assertion with nonspeculative

evidence. That Mr. Reugh’s 2009 Will did not leave money to charity does not

demonstrate that the validly executed 2011 Will and Trust was contrary to Mr. Reugh’s

true intentions and it especially does not demonstrate that Mr. Culbertson knew of this

alleged fact. Similarly, the 2010 e-mail between Mr. Culbertson and Mr. Zamora does

not demonstrate that Mr. Reugh’s 2011 Will and Trust were contrary to his intentions or

that Mr. Culbertson knew of this alleged fact.

       Finally, Ms. Reugh-Kovalsky argues that her claim involves more than a single

piece of legal advice, but instead encompasses a pattern of deceitful acts by Mr.

Culbertson in the course of representation. Again, the scope of representation is limited

to Mr. Culbertson’s representation of Ms. Reugh-Kovalsky as a PR. Her arguments are

unsupported by the summary judgment record and require a trier of fact to engage in

broad speculation. They thus fail to present genuine issues of material fact.




                                            24
No. 37664-8-111
Reugh-Kovalsky v. Culbertson


       AMENDED COMPLAINT


       Ms. Reugh-Kovalsky contends the trial court erred by dismissing her amended

complaint. Mr. Culbertson responds that the trial court never granted her motion to

amend so it could not have erred by dismissing it. In her reply brief, Ms. Reugh-

Kovalsky argues the trial court erred by not allowing her to file an amended complaint.

This argument was not raised in her opening brief, and we will not consider an issue

raised for the first time in a reply brief. In re Marriage ofBernard, 165 Wn.2d 895, 908,

204 P .3d 907 (2009).

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                          Lawrence-Berrey, J.

WE CONCUR:



 ~.
Pennell, C.J.
                11~
                      ' c---
                         . ""' .



                                            25